DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, the prior art of record does not disclose or render obvious a projection module, a distance detection device, and a control device, wherein the storage device is configured to store image data of at least one projection image, the distance detection device is configured to measure a projection distance from the distance detection device to a projection plane, and the control device is electrically connected to the storage device, the projection module, and the distance detection device and configured to enable the projection module to project the at least one projection image and control a brightness or a size of the at least one projection image according to a corresponding projection distance, wherein the projection device is activated by opening a door of the vehicle, and power of the projection device comes from the vehicle, wherein the control device uses projection parameters including the projection distance, an image aspect ratio, and a throw ratio of the projection module to calculate an estimated size of the at least one projection image, so as to adjust the brightness of the at least one projection image to a desired brightness based on the 
Closest prior art, Berlitz, discloses a projection device adapted to be disposed on a vehicle (see 6 in fig.2) and comprising a storage device (see fifth from the last para.: “ The digital projector 6 or the control device 7 is therefore freely programmable with regard to the illuminated area or information to be displayed. In the example shown, information 8, represented here by the letters “X, Y, Z”, is now displayed by means of the digital projector 6, and at the same time a certain illuminated area 9 is provided around the information. Of course, it would also be conceivable to display only the information 8, or only the illuminated area 9, depending on how the control device 7 is programmed. The digital projector 6 can generate any information and geometries of the illuminated area depending on the programming, as well as any colors.’’), a projection module (see digital projector 6), and a control device (see 7 as discussed above in fig.2), wherein the storage device (see the storage device of fig.7)is configured to store image data of at least one projection image (see the image of 8 in fig.2), and the control device (see fig.2, 7) is electrically connected to the storage device (see fig.2, 7 as discussed above), the projection module (see the projection module and the configuration of fig.2) and configured to enable the projection module to project the at least one projection image, wherein the projection device is activated by opening a door of the vehicle (see 7th paragraph from the top: “The digital projector itself can, for example, be switched on automatically when a trunk lid or a side door that closes the trunk is opened and can be switched off when the trunk lid or the side door is closed. This can be detected via a suitable contact sensor on the door or the trunk, with 
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berlitz to meet the limitations of claims 1 and 8, since the distance between the lower section of the door where the puddle lamp of Berlitz is located and the projection surface does not vary significantly and since such a modification would require the applicants specification and thus constitute improper hindsight. 
Claims 2-7, 9 and 10 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.